139 F.3d 903
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Faris Shakri AL-ALAMI, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70916.I & NS No. Aqp-elp-nci.
United States Court of Appeals, Ninth Circuit.
Decided Feb. 23, 1998.Submitted February 13, 1998**.

Petition to Review a Decision of the Immigration and Naturalization Service.
Before SCHROEDER, FARRIS, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
The factual basis for deportation is not disputed by the petitioner.  He entered the United States on a student visa and voluntarily withdrew from school.  In December 1993, he was ordered to show cause why he should not be deported.  His difficulty in obtaining counsel is also not disputed on the record.


3
We cannot say, after a careful review of the full record, that the Board abused its discretion in any respect.  An alien has no constitutional right to counsel at a deportation proceeding.  Ramirez v. INS, 550 F.2d 560, 563 (9th Cir.1977).  Al-Alami's statutory right to counsel under section 292 of the Immigration and Naturalization Act, see 8 U.S.C. § 1362, was not denied.


4
An immigration judge's denial of a continuance will not be overturned except on a showing of clear abuse of discretion.  Rios-Berrios v. INS, 776 F.2d 859, 862 (9th Cir.1985).  Using his discretion and consistent with authority, the judge properly designated Kuwait, Al-Alami's place of birth, as the place of deportation.


5
The petition for review is denied.


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3